The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 09/21/2021.
4.	Claims 1-3, 7-19, and 21-24 are currently pending.
5.	Claims 13 and 19 have been withdrawn.
6.	Claims 1 and 3 have been amended.
7.	Claims 4-6 and 20 have been cancelled.
8.	Claims 22-24 have been added.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 7-10, 14-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019), Rego et al (US 2008/0308535), and Neuman et al (US 5,863,337).
Regarding claim 1:
	Nakao teaches an apparatus for plasma processing (device of fig 1) of a continuous fiber (belt-shaped irradiated object, F), comprising a first plasma source (electron beam generating section, R) [fig 1-2 & col 6, lines 43-57 and col 7, lines 15-22], wherein the first plasma source (electron beam generating section, R) comprises: a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22], wherein the apparatus (device of fig 1) further comprises: an afterglow chamber (irradiation chamber, E), wherein the afterglow chamber (irradiation chamber, E) comprises a substrate inlet (feed-in opening, E1) and a substrate outlet (feed-out opening, E2), the substrate inlet (feed-in opening, E1) comprising an inlet aperture (E1) formed in an upstream wall of the afterglow chamber (wall of E housing E1), and a transport system 
	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources, the continuous fiber is kept remote from the plasma discharge chambers, wherein the outlets of the plasma discharge chambers of the first plasma source and the second plasma source are arranged opposite one another, with the afterglow chamber interposed between the outlets of the plasma discharge chambers of the first and second plasma sources, wherein the outlets of the plasma discharge chambers of the first and second plasma sources are interposed between the substrate inlet and the substrate outlet.
	Mosso teaches a first source (source, 404a) and a second source (source, 404b), the afterglow chamber (station, 401) in fluid communication with the outlets of the discharge chambers of the first and second sources (outlets from space defined within 404a and 404b, respectively), the continuous fiber (web, 402) is kept remote from 
Nakao and Mosso are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical source arranged opposite therefrom (second plasma source), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (cylindrical electrode, 1) and a second electrode (cylindrical electrode, 2), wherein the first 
Modified Nakao and Rego are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – 0096].
Nakao modified by Mosso and Rego does not specifically disclose the upstream wall of the afterglow chamber defines the outlets of each of the plasma discharge chambers.
Neuman teaches the upstream wall of a chamber (vertical portion of bridging structure to the left of inlet means) defines an outlet (inlet means) [fig 9 & col 8, lines 39-49].
Modified Nakao and Neuman are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlets of each of the plasma discharge chambers of modified Nakao to be defined by the upstream wall of the chamber, as in 
Although taught by the cited prior art, the claim limitations “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Nakao teaches the first and second plasma torches (plasma jets of Rego) are axially aligned (see fig 4 of Mosso) [Mosso – fig 4 & 0075]. 
Regarding claim 3:
	Nakao teaches the upstream wall (wall housing E1) comprises part of a shielding member (oxygen cutoff section, S) configured to reduce air entrainment into the afterglow chamber by the continuous fiber (air is stripped off belt-shaped irradiated object) [fig 1-2 & col 8, lines 4-14].
Although taught by the cited prior art and addressed above, the claim limitations “configured to reduce air entrainment into the afterglow chamber by the continuous fiber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 7:
	Nakao teaches the substrate inlet (E1) is tubular (see fig 2) comprising a first lumen (oxygen cutoff section S) [fig 1-2 & col 7-8, lines 48-3], the transport system (rolls, Ra/Rr) being operable for transporting the continuous fiber (belt-shaped irradiated object, F) through the first lumen (oxygen cutoff section S) [fig 1-2 & col 6, lines 43-57], and wherein the inlet aperture (E1) corresponds to the first lumen (oxygen cutoff section S) [fig 1-2 & col 7-8, lines 48-3]. 
Regarding claim 8:
	Nakao teaches the first lumen (oxygen cutoff section S) has a length in a transport direction (traveling direction, V) of the continuous fiber (belt-shaped irradiated object, F) equal to or larger than twice a cross sectional size (see fig 2) of the first lumen (Ws) [fig 1-2 & col 6-7, lines 58-14]. 
Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, the length is depicted to be at least twice the cross sectional size.
Regarding claim 9:

Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, We is clearly depicted to be at least twice the size of Ws.
Regarding claim 10:
	Nakao teaches the second lumen (interior of E) comprises a longitudinal axis (see fig 1-2) extending between the substrate inlet (feed-in opening, E1) and the substrate outlet (feed-out opening, E2) [fig 1-2 & col 6, lines 43-57]. 
Regarding claim 14:
	Nakao teaches a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22].

	Mosso teaches each of the discharge chambers (space defined within 404a and 404b) defines an axis of flow of the gas (X-axis), the axis of flow (X-axis) being perpendicular to a transport direction (Y-axis) of the continuous fiber (web, 402) in the afterglow chamber (401) [fig 4 & 0075]. 
Nakao and Mosso are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma discharge chamber of Nakao to include an identical source arranged opposite therefrom (second plasma discharge chamber), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Regarding claim 15:
Modified Nakao teaches the first electrode of the first plasma torch is aligned with the first electrode of the second plasma torch, and the second electrode of the first plasma torch is aligned with the second electrode of the second plasma torch (it is noted that Nakao was modified to include an identical plasma discharge chamber, wall defining R, opposite therefrom in order to increase throughput [Nakao - fig 1-2 & col 7, lines 15-22 and Mosso – fig 4 & 0031, 0075] and further modified such that the first and second plasma sources being the plasma torches of Rego in order to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – fig 2 & 0032, 0096]).
Regarding claim 16:
	Modified Nakao teaches the first and second electrodes are cylindrical (cylindrical electrodes, 1/2) [Rego – fig 2 & 0032]. 
Regarding claim 18:
	Modified Nakao teaches a control unit (RF power supply) coupled to the first electrode (1) of each of the first plasma torch and the second plasma torch (plasma jet) [Mosso – fig 4 & Rego – fig 2 & 0036], wherein the control unit (RF power supply) is operable to sustain an atmospheric pressure plasma discharge (atmospheric pressure plasma) in the plasma discharge chambers (space delimited by 2 and 3) of the first and second plasma torches (plasma jet) [Mosso – fig 4 & Rego – fig 2 & 0036].
Regarding claim 21:
Nakao teaches the inlet aperture (E1) comprises a tunnel (see fig 2) through the shielding member (oxygen cut-off section, S), and wherein a length of the tunnel is at least ten times as large (see fig 2 - it is noted that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)) as a cross sectional width of the tunnel (Ws) [fig 1-2 & col 8, lines 4-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
12.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019), Rego et al (US 2008/0308535), and Neuman et al (US 5,863,337) as applied to claims 1-3, 7-10, 14-16, 18, and 21 above, and further in view of Pinarbasi et al (US 2009/0183675).
The limitations of claims 1-3, 7-10, 14-16, 18, and 21 have been set forth above.
Regarding claims 11-12:
	Modified Nakao teaches the first lumen (oxygen cutoff section S) has a cross section (gap, Ws) having a diameter substantially smaller (Ws<We) than a diameter of the afterglow chamber (gap, We) [Nakao – fig 1-2 & col 7-8, lines 48-3].
	Modified Nakao does not specifically disclose the afterglow chamber is cylindrical; and wherein the first lumen has a circular cross section.
	Pinarbasi teaches an afterglow chamber (chamber, 500A) is cylindrical (circular cross section) [fig 5A & 0064]; and wherein a first lumen (entrance portion of 500A) has a circular cross section (circular cross section) [fig 5A & 0064].
Modified Nakao and Pinarbasi are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the afterglow chamber/first lumen of modified Nakao to have a cylindrical/circular cross section, as in Pinarbasi, because such is one of a variety of different cross-sectional shapes well-known to function effectively in the art [Pinarbasi – 0064]. Furthermore, a change in shape is generally In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
13.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019), Rego et al (US 2008/0308535), and Neuman et al (US 5,863,337) as applied to claims 1-3, 7-10, 14-16, 18, and 21 above, and further in view of Yamazaki et al (US 2009/0133714).
The limitations of claims 1-3, 7-10, 14-16, 18, and 21 have been set forth above.
Regarding claim 17:
	Modified Nakao does not specifically disclose the afterglow chamber comprises a transparent wall. 
	Yamazaki teaches an afterglow chamber (space below 17) comprises a transparent wall (flanged plate 17 may be made of borosilicate glass) [fig 1 & 0056]. 
	Modified Nakao and Yamazaki are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a wall of the afterglow chamber of modified Nakao to comprise the transparent material of Yamazaki since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
14.	Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535).
Regarding claim 22:

	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber in fluid communication with the outlets of the plasma 
Mosso teaches a first source (source, 404a) and a second source (source, 404b), the afterglow chamber (station, 401) in fluid communication with the outlets of the discharge chambers of the first and second sources (outlets from space defined within 404a and 404b, respectively), the continuous fiber (web, 402) is kept remote from the discharge chambers (space defined within 404a and 404b), and wherein the outlets of the discharge chambers of the first source and the second source (outlets from space defined within 404a and 404b, respectively) are arranged opposite one another with the afterglow chamber interposed between the outlets (see fig 4) such that the upstream wall of the afterglow chamber is aligned with portions of respective walls of the outlets of each of the discharge chambers (see fig 4), wherein the outlets of the discharge chambers of the first and second sources are interposed between the substrate inlet and the substrate outlet (see fig 4 – between in the y-direction) [fig 4 & 0075].
Nakao and Mosso are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical 
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (cylindrical electrode, 1) and a second electrode (cylindrical electrode, 2), wherein the first electrode (1) and the second electrode (2) are spaced apart (see fig 2) and are concentric on an axis (coaxial), and a plasma discharge chamber (space delimited by 2 and 3) between the respective first and second electrodes (between 1 and 2), wherein the plasma discharge chamber (space delimited by 2 and 3) comprises an inlet (supply opening, 6) and an outlet (proximal end of device) for passing a plasma forming gas (plasma gas) between the first (1) and second electrodes (2) [fig 2 & 0032].
Modified Nakao and Rego are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a 
Although taught by the cited prior art, the claim limitations “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 23:
Nakao teaches an apparatus for plasma processing (device of fig 1) of a continuous fiber (belt-shaped irradiated object, F), comprising a first plasma source (electron beam generating section, R) [fig 1-2 & col 6, lines 43-57 and col 7, lines 15-22], wherein the first plasma source (electron beam generating section, R) comprises: a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22], wherein the apparatus (device of fig 1) further comprises: an afterglow chamber (irradiation chamber, E), wherein the afterglow chamber (irradiation chamber, E) comprises a substrate inlet (feed-in opening, E1) and a substrate outlet (feed-out opening, E2), and a transport system (rolls, Ra/Rr) configured for continuous transport of the continuous fiber (belt-shaped irradiated object, F) from the substrate inlet (feed-in opening, E1) to the substrate outlet (feed-out opening, E2) along a transport direction (traveling direction, V) through the afterglow chamber (irradiation chamber, E), wherein the 
	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources, the continuous fiber is kept remote from the plasma discharge chambers, and the outlets of the plasma discharge chambers of the first plasma source and the second plasma source are arranged opposite one another at an upstream end of the afterglow chamber with the afterglow chamber interposed between the outlets, wherein the outlets of the plasma discharge chambers of the first and second plasma sources are interposed between the substrate inlet and the substrate outlet.
Mosso teaches a first source (source, 404a) and a second source (source, 404b), the afterglow chamber (station, 401) in fluid communication with the outlets of the discharge chambers of the first and second sources (outlets from space defined within 404a and 404b, respectively), the continuous fiber (web, 402) is kept remote from the discharge chambers (space defined within 404a and 404b), and the outlets of the 
Nakao and Mosso are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical source arranged opposite therefrom (second plasma source), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (cylindrical electrode, 1) and a second electrode (cylindrical electrode, 2), wherein the first electrode (1) and the second electrode (2) are spaced apart (see fig 2) and are concentric on an axis (coaxial), and a plasma discharge chamber (space delimited by 2 
Modified Nakao and Rego are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – 0096].
Although taught by the cited prior art, the claim limitations “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
15.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535) as applied to claims 22-23 above, and further in view of Neuman et al (US 5,863,337).
The limitations of claims 22-23 have been set forth above.
Regarding claim 24:
	Modified Nakao does not specifically disclose the inlet aperture lies within a plane and at least a portion of each of the outlets of the plasma discharge chambers intersects or is tangential to the plane.
	Neuman teaches an inlet aperture (aperture below horizontal portion of bridging structure to the left of inlet means) lies within a plane (horizontal plane) and at least a portion of an outlet (inlet means) intersects or is tangential to the plane (see fig 9) [fig 9 & col 8, lines 39-49].
Modified Nakao and Neuman are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlets of each of the plasma discharge chambers of modified Nakao to be defined by the upstream wall of the chamber, as in Neuman, to tailor the compositional profile of the coating as desired [Neuman - col 8, lines 39-49].

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 09/21/2021, with respect to the rejection of claim(s) 1-5, 7-12, 14-18, and 20-21 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Neuman et al (US 5,863,337) remedy anything lacking in the combination of references as applied above to the amended claims.

Applicant argues that the references, whether alone or in combination, fails to teach or suggest “the upstream wall of an afterglow chamber is aligned with portions of respective walls of the outlets of each of the plasma discharge chambers”, as recited in claim 22.
In response, examiner disagrees. The claim is overly broad. The limitations do NOT set forth how the structures are aligned.
Applicant argues that the references, whether alone or in combination, fails to teach or suggest “the outlets… are arranged opposite one another at an upstream end of the afterglow chamber”, as recited in claim 23.
In response, examiner disagrees. The claim is overly broad. It is noted that “an upstream end” is not defined in the claims. Specifically, the upper and lower walls may be upstream ends because a stream of plasma is introduced from the outlets to the afterglow chamber. Therefore, these walls are “upstream ends” relative to the processing region of the afterglow chamber.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 8,758,512) teaches an upstream wall of an afterglow chamber partially defines outlets [fig 2A].
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Benjamin Kendall/Primary Examiner, Art Unit 1718